DETAILED ACTION
Status of the Claims
This is in response to the amendment filed on 8/6/21.  Claims 1-19 are pending in the application.

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Specification
Objections to the Specification have been withdrawn.


Claim Rejections - 35 USC § 103
Claims 1 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Yagyu (US 2007/0261653) in view of Hanson et al. (Hanson; US 2017/0259783).
Regarding Claim 1, Yagyu discloses a vehicle power controller (4 and 13 of Fig 1) for switching a power source of a vehicle (Abstract), the vehicle power controller comprising: 
a processor (CPU 51 of Fig 1) configured to switch the power source of the vehicle based on whether a user rides in the vehicle ([0037] when a driver having the smart key 2 gets in the vehicle, the smart key 2 receives the request signal), or whether a brake input occurs ([0005] when the user having the portable transmitter-receiver gets in the vehicle and pushes a push button switch of the vehicle while the user is pressing the brake pedal by his or her foot, the engine is started; [0049] the switch signal of the brake switch 101 becomes a high state if the brake switch 101 is turned on. If the push button switch 21 is pushed at the same time, the engine 16 is started); and 
a storage (52, 53 of Fig 1) storing information for authenticating a smart key (2 of Fig 1) in an interior of the vehicle ([0037] when the immobilizer 5 receives the verification ID, it verifies the verification ID with a master ID that has been registered in an on-vehicle memory beforehand),
wherein the processor is configured to: 
determine whether the user rides in the vehicle based on whether the smart key is authenticated in the interior of the vehicle ([0037]), 
Yagyu doesn’t teach switching the power source of the vehicle without a start button
Regarding the new limitation, in the same field of endeavor, Hanson discloses a system for selectively activating operation of one or more vehicle powertrain elements. In one example, a propulsion source of a vehicle is activated in response to a driver moving a shift lever from a first location to a second location.  
Hanson teaches switching the power source of the vehicle  based on whether a user rides in the vehicle or whether a brake input occurs ([0005] enabling propulsion of a vehicle in response to confirming presence of a driver, confirming a threshold force is applied to a brake pedal) and teaches that it may be done without a start button ([0005] rotation of a key switch or application of a pushbutton start may be omitted while still activating a vehicle for a confirmed operator; Claim 8 without receiving an input to a start button and without receiving an input to a key switch, enabling propulsion of a vehicle).
 provide the technical result of simplifying vehicle activation, as suggested by Hanson ([0005]).
Regarding Claim 11, Yagyu discloses a vehicle system (Abstract), comprising:
a smart key (2 of Fig 1) configured to communicate with a vehicle ([037]); and 
a vehicle power controller (including 4 and 13 of Fig 1) configured to communicate with the smart key and switch the power source of the vehicle based on whether a user rides in the vehicle (based on verification of the key ID), or whether a brake input occurs ([0005], [0049] using brake switch 101 of Fig 1),
wherein the vehicle power controller is configured to:
determine whether the user rides in the vehicle based on whether a smart key is authenticated in an interior of the vehicle ([0037]), 
Yagyu doesn’t teach switching the power source of the vehicle without a start button
Regarding the new limitation, Hanson teaches switching the power source of the vehicle  based on whether a user rides in the vehicle or whether a brake input occurs ([0005] enabling propulsion of a vehicle in response to confirming presence of a driver, confirming a threshold force is applied to a brake pedal) and teaches that it may be done without a start button ([0005]; rotation of a key switch or application of a pushbutton start may be omitted while still activating a vehicle for a confirmed operator; Claim 8 without receiving an input to a start button and without receiving an input to a key switch, enabling propulsion of a vehicle).
Therefore, it would have been obvious to a person having ordinary skill in the art before .

Claims 2-4 are rejected under 35 U.S.C. 103 as being unpatentable over Yagyu and Hanson in view of Hiramitsu et al. (Hiramitsu; US 2005/0020212).
Regarding Claim 2, Yagyu discloses the processor switches from a power-off stage of the vehicle to a power-on stage of the vehicle when A
In the same field of endeavor, Hiramitsu discloses a controller enabling switching between a smart function and an immobilizer function without using a key cylinder. The controller includes a verification ECU for transmitting a request signal to a first area and transmitting a transponder drive radio wave to a second area. The portable device transmits an ID code signal in response to the request signal or the transponder drive radio wave. The verification ECU enables the starting of an engine when the ID code transmitted from the portable device matches an ID code of the controller. The verification ECU transmits the drive radio wave when a driver operates a switch in a state in which the starting of the engine is not enabled after the request signal is transmitted.  Hiramitsu discloses teaches detecting the driver’s door is opened in order to enable the starting of the engine ([0048]).
Therefore, it would have been obvious to a person having ordinary skill in the art before 
2>Regarding Claim 3, Yagyu discloses the processor determines whether a state where the smart key is authenticated in the interior of the vehicle is maintained during a predetermined time in the power-on stage of the vehicle ([0037] the time it takes the computer to receive the ID and verify).
3>Regarding Claim 4, Yagyu discloses the processor switches the power source of the vehicle from the power-on stage (the stage at which brake is depressed and verification is taking place) of the vehicle to a drivable stage (when the engine has actually been started and is running) of the vehicle when the stage where the smart key is authenticated in the interior of the vehicle is maintained during the predetermined time in the power-on stage of the vehicle ([0037] the time it takes the computer to receive the ID and verify) and when the brake input occurs ([0005] when the user having the portable transmitter-receiver gets in the vehicle and pushes a push button switch of the vehicle while the user is pressing the brake pedal by his or her foot, the engine is started).

Claims 5-7 are rejected under 35 U.S.C. 103 as being unpatentable over Yagyu, Hanson and Hiramitsu, further in view of Aragai (US 2013/0332009).
3>Regarding Claim 5, Yagyu discloses the processor and when the brake input occurs ([0005], [0037]), but doesn’t teach reattempting after time 
In the same field of endeavor, Aragai discloses a vehicle control device that is mounted on a vehicle including an engine has a portable key existence checking part that checks whether a portable key that can remotely control the vehicle exists in the vehicle. The portable key existence checking part stops the checking whether the portable key exists in the vehicle, when the portable key existence checking part detects an operation to cause the engine to start automatically during the checking whether the portable key exists in the vehicle, in an idling stop/start operation in which the engine is caused to stop automatically when a predetermined automatic stopping condition holds while the engine is caused to start automatically when a predetermined automatic starting condition holds.
Aragai discloses the processor reattempts to authenticate the smart key in the interior of the vehicle, when a predetermined time elapses after the smart key succeeds in being authenticated in the interior of the vehicle in the power-on stage of the vehicle ([0090] request signal transmitter 111A continues the retry after that, the idling stop/start control device 30A restarts the engine 2A at the time the response signal reception checking part 112A receives the response signal from the portable key 4A).
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify Yagyu, Hanson and Hiramitsu with Aragai in order to ensure valid transmission from smart key and avoid false notifications, as suggested by Aragai ([0010]).
5>Regarding Claim 6, Yagyu discloses the processor switches the power source of the vehicle from the power-on stage of the vehicle to a drivable stage of the vehicle, when the authentication succeeds as a result of 
Aragai discloses the processor reattempts to authenticate the smart key ([0090]).
5>Regarding Claim 7, Aragai discloses the processor outputs a warning according to an attempt to start the vehicle without the smart key, when the authentication fails as a result of reattempting to authenticate the smart key in the interior of the vehicle ([0084] because the response signal reception checking part 112A cannot check that the response signal is received from the portable key 4A two times in a row, the notification part 113A issues the warning and the alarm).

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Yagyu, Hanson and Hiramitsu, further in view of Ohtaki et al. (Ohtaki; US 2004/0212252).
Regarding Claim 8, Yagyu  discloses the processor switches from the power-off stage of the vehicle to an 
	Hiramitsu teaches the vehicle switches from the power-off stage of the vehicle to a power on stage, when a door adjacent to the driver's seat is opened ([0048]).
In the same field of endeavor, Ohtaki discloses a switch device that improves reliability in starting an engine is provided. The switch device includes a push button, a magnetic sensor, and a power supply ECU. The push button is pressed by a driver to start the engine. The magnetic sensor detects that the push button has been pressed, in a non-contact manner. The 
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify Yagyu, Hanson and Hiramitsu with Ohtaki using an ACC stage in order to provide added functionality of an accessory mode without requiring the starting of the car engine and to improve reliability in starting an engine, as suggested by Ohtaki ([0005]).

Claims 12-17 are rejected under 35 U.S.C. 103 as being unpatentable over Yagyu, Hanson and Hiramitsu.
11>Regarding Claim 12, Yagyu discloses 
Hiramitsu teaches the vehicle switches from the power-off stage of the vehicle to a power on stage, when a door adjacent to the driver's seat is opened ([0048]).
Regarding Claim 13, Yagyu discloses a vehicle power control method (Abstract), comprising:
determining whether a user rides in a vehicle based on 
authenticating a smart key which exists in an interior of the vehicle ([0037]); and
switching a power source of the vehicle based on whether the user rides in the vehicle, or whether a brake input occurs ([0049]), but doesn’t teach determining whether a user rides in a 
However, Yagyu teaches a seat sensor (103 of Fig 1), suggesting detecting the presence of a driver before starting the engine.
Hiramitsu teaches the vehicle switches from the power-off stage of the vehicle to a power on stage, when a door adjacent to the driver's seat is opened ([0048]).
Yagyu doesn’t teach switching the power source of the vehicle without a start button
Regarding the new limitation, Hanson teaches switching the power source of the vehicle  based on whether a user rides in the vehicle or whether a brake input occurs ([0005] enabling propulsion of a vehicle in response to confirming presence of a driver, confirming a threshold force is applied to a brake pedal) and teaches that it may be done without a start button ([0005] rotation of a key switch or application of a pushbutton start may be omitted while still activating a vehicle for a confirmed operator; Claim 8 without receiving an input to a start button and without receiving an input to a key switch, enabling propulsion of a vehicle).
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify Yagyu with Hanson not using a start button in order to provide the technical result of simplifying vehicle activation, as suggested by Hanson ([0005]).
Regarding Claim 14, Yagyu discloses wherein determining whether the user rides in the vehicle includes: determining that  when the smart key succeeds in being authenticated in the interior of the vehicle ([0037]), 
Hiramitsu teaches the vehicle switches from the power-off stage of the vehicle to a power on stage, when a door adjacent to the driver's seat is opened ([0048]).
14>Regarding Claim 15, Yagyu discloses wherein switching the power source of the vehicle includes: switching from the power-off stage of the vehicle to a power-on stage of the vehicle, when it is determined that the user rides in the vehicle ([0037]).
15>Regarding Claim 16, Yagyu discloses wherein switching the power source of the vehicle includes: determining whether a state where the smart key is authenticated in the interior of the vehicle is maintained during a predetermined time in the power-on stage of the vehicle ([0037] the time it takes the computer to receive the ID and verify).
16>Regarding Claim 17, Yagyu discloses wherein switching the power source of the vehicle further includes: switching the power source of the vehicle from the power-on stage (the stage at which brake is depressed and verification is taking place) of the vehicle to a drivable stage (when the engine has actually been started and is running) of the vehicle when the state where the smart key is authenticated in the interior of the vehicle is maintained during the predetermined time in the power-on stage of the vehicle ([0037] the time it takes the computer to receive the ID and verify)  and when the brake input occurs ([0005] when the user having the portable transmitter-receiver gets in the vehicle and pushes a push button switch of the vehicle while the user is pressing the brake pedal by his or her foot, the engine is started).

Claims 18-19 are rejected under 35 U.S.C. 103 as being unpatentable over Yagyu, Hanson and Hiramitsu, further in view of Aragai.
16>Regarding Claim 18, Yagyu discloses wherein switching the power source of the 
Aragai discloses the processor reattempts to authenticate the smart key in the interior of the vehicle, when a predetermined time elapses after the smart key succeeds in being authenticated in the interior of the vehicle in the power-on stage of the vehicle ([0090]).
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify Yagyu, Hanson and Hiramitsu with Aragai in order to ensure valid transmission from smart key and avoid false notifications, as suggested by Aragai ([0010]).
18>Regarding Claim 19, Yagyu discloses wherein switching the power source of the vehicle further includes: outputting a warning according to an attempt to start the vehicle without the smart key, when the authentication fails as a result of reattempting to authenticate the smart key in the interior of the vehicle ([0084] because the response signal reception checking part 112A cannot check that the response signal is received from the portable key 4A two times in a row, the notification part 113A issues the warning and the alarm).



Allowable Subject Matter
Claims 9-10 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Response to Arguments
Applicant's arguments filed on 8/6/21 have been fully considered but they are not persuasive for the following reasons:
Arguments:
A.	Applicant argues that Yagyu, however, does not teach the claimed vehicle power controller because Yagyu does not teach the claimed conditions upon which the power source is switched. In particular, Yagyu does not switch a power source without a start button manipulation as provided by the pending claims.  And argues that the combination of Yagyu and Hiramitsu fails to render the presently claimed invention unpatentable under 35 U.S.C. §103 because the combination fails to teach at least "switching a power source of the vehicle based on whether the user rides in the vehicle, or whether a brake input occurs, without a start button for start of the vehicle." 
It is respectfully submitted that Applicant's arguments with respect to Claims 1-8 and 11-19 have been considered but are moot in view of the new ground(s) of rejection.




Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARK S RUSHING whose telephone number is (571)270-5876.  The examiner can normally be reached on 10-6pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hai Phan can be reached on 571-272-6338.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR 

/MARK S RUSHING/Primary Examiner, Art Unit 2685